                                          Case 4:20-cv-05135-HSG Document 17 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIJUE ADOLPHUS MCGHEE,                           Case No. 20-cv-05135-HSG
                                   8                   Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     R. JAIME-DAUMY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, the Court DISMISSES this action

                                  14   without prejudice. The Clerk shall enter judgment in favor of Defendants, deny all pending

                                  15   motions as moot, and close the case.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 3/22/2021

                                  18                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
